Title: To Benjamin Franklin from Joseph Galloway, 16 June 1758
From: Galloway, Joseph
To: Franklin, Benjamin


Dear Sir
Philadelphia June 16th. 1758
I received your favour of the 17th. of February. I am Sorry the Affair of Obtaining Permission to export Grain &c. from the Colonies to the European Neutral Ports meets with Difficulties. It certainly can only arise from the Ministrys being so much engaged as not to be able to give that Attention to it as to see clearly the great Benefit that woud accrue to the Trade of the Nation, and the Little prejudice the Enemy must suffer by it. I perceive it will have the Common Effect of all unnecessary and ill judged Prohibitions, That of giving the dishonest Trader an Opportunity of making his Fortune while the honest man alone remains a Sufferer. The Several heads of a remonstrance you Sent me a Copy of are so full and the facts so well stated, One woud conclude the first perusal woud carry conviction with it. I hope you will not desist from the Application untill you receive an Answer; The merchants here are very uneasy and solicitous about it.
Your Patience with the Proprietaries, has been very great. They seem determined to try your Philosophy. Notwithstanding their large Professions of Sincerity, and of Settling things with the Assembly on Reasonable Terms, I cannot help Suspecting them. I heartily wish those that Profess to be the Friends of Pennsylvania may not through a Mistaken Attachment to a form of Government the worst in the world (I mean a Proprietary one) Oblige you to Slip the Opportunity of Releiving us from Slavery and Thraldom. Your Story of the Goose in Chesapeak Bay often recurs to my mind. It gives me high Pleasure to hear Mr. Pitt, that Friend to Liberty and Public Virtue is so firmly establish’d, under his Administration it is to be hoped we shall be heard with impartiality and redress’d with Justice. His being at the Head of the Ministry is no small Damp to the Spirits of our Proprietary Party.
The Minutes of our last Session is not yet printed tho’ almost ready for the Press. In my last I informed you the Assembly had passed a Law granting £100,000 to his Majestys use for raising Cloathing and Paying 2700 Men to Act for conjunction with [the] Kings Troops to the Westward under Brigadier General Forbes. The Men have been since raised with astonishing Expedition. A great Spirit was Shewn in the People to Defend their Country. The new Levies are all marched to Carlisle the Place of Rendevous. Col. Bouquett with a Battalion of the Royal Americans has march’d towards Rays Town; Colonel Armstrong with his Battalion and the Virginia Forces are also in Motion. We have now here 1300 Highlanders commanded by Col. Mongomery—who will move westward in a few Days. In the whole including about 1000 Cherakees now in Virginia the Troops against Fort d’Quesne will be between 6 and 7000 Men. A very good Understanding has Subsisted between the General and the Commissioners, tho he hath requested many things of us we cou’d not grant. Every thing has been done by this Province that cou’d be expected of it. No kind of Obstruction, but every kind of Assistance has been given to the Service, that our Circumstances wou’d permit so that tis hoped Pennsylvania will regain her lost Credit—and the Quaker Government and Quaker influence be Terms buried in Oblivion and no more remembred. The French on the Ohio, tis said are in great want of Provisions and have differd with the two Principal Captains of the Delawares who with the other River Indians on Susquehannah wou’d join the English but through the Influence of the P——y Party they have never been requested so to do, under a foolish expectation [remainder missing].
